DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 09/22/2022 has been entered. Claims 1-9 have been amended. Claims 10 –18 have been added. Claims 1-18 are pending.
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, 8, and 9, applicant argues on pages 8-12 of the Remarks that, “none of the description of Smith teaches or suggests that the virtual user reflection object 211 or 223 is of a different character in the virtual space from the user.”
In response to the applicant’s argument, examiner respectfully disagrees. Smith describes a virtual character different from the user in fig. 1-2 and paragraph 25 that, “The computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223.” Examiner assert that Smith describes the generation of virtual character different from the user.
 Regarding claim 1, 8, and 9, applicant argues on pages 8-12 of the Remarks that, “the viewpoint is of the user experiencing the virtual space via the computer in both the determination of the position and attitude of the viewpoint and the controlling of the virtual character”
In response to the applicant’s argument, examiner respectfully disagrees. Smith describes a virtual character different from the user in fig. 1-2 and paragraphs 25-26 that, “The computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223. After the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223, which allows for a user to move while maintaining the effect of virtual user reflection object 223 appearing to hold onto purse image object 224. ” Examiner assert that Smith describes the generation of virtual character different from the user and controlled by the user in based on the attitude of the user. Rejection maintained.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 states, “Estimating that the state of the user is the specific state includes estimating the state of the user in accordance with which threshold value of the a plurality of the predetermined threshold values”.  Examiner presumes the statement should read as, “Estimating that the state of the user is the specific state includes estimating the state of the user in accordance with which threshold value of the plurality of the predetermined threshold values” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Pub. 20120218423) in view of Iwata et al (JP2018020888 as US Pub. 20200368625).
Regarding claim 1, Smith discloses:
A non-transitory computer readable storage medium storing a program which, when executed, causes a computer to perform functions, (at least refer to fig. 12 and Paragraph 58. Describes computer system 1200 in response to processor 1204 executing one or more sequences of one or more instructions contained in main memory 1206. Such instructions may be read into main memory 1206 from another machine-readable medium, such as storage device 1210) comprising: 
Obtaining an image of a real space, (at least refer to fig. 1 and Paragraph 21. Describes the visual data capture device 110 captures user 101's movements in real time); 
Determining a position and an attitude of a viewpoint in a virtual space based on a position and an attitude of the computer in the real space with which the virtual space is associated, the computer operated by a user in the real space, the viewpoint being of the user experiencing the virtual space via the computer, (at least refer to fig. 1-2 and Paragraphs 20, 22, 25. Describes the visual data capture device 110 continually captures sequential images of the user, and sends the data to a computer system for processing as a real-time video image that is displayed on visual display 120. Para. 22, describes: The visual data capture device 110, includes a depth camera system that is able to capture depth data from a scene. In other embodiments, the visual data capture device 110 includes a 3-D camera that includes two or more physically separated lenses that captures the scene at different angles in order to obtain stereo visual data that may be used to generate depth information. Para. 25, describes: In response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120, as shown in moment 220. Next, the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222); 
Controlling a virtual character to take a first action based on the position and the attitude of the viewpoint of the user in the virtual space, the virtual character being a character in the virtual space different from the user, (at least refer to fig. 1-2 and Paragraphs 25-26. Describes the computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223. After the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223, which allows for a user to move while maintaining the effect of virtual user reflection object 223 appearing to hold onto purse image object 224); 
Generating a character image by rendering the virtual character taking the first action in the virtual space, (at least refer to fig. 2 and Paragraph 25. Describes the computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223); 
Superimposing the character image on the obtained image to generate a superposed image, (at least refer to fig. 5 and Paragraph 37. Describes image size values are determined based on depth cloud data for applying the image of a particular rotation to the frame. For example, a larger image size value is determined for image feature points with a shorter depth than for image feature points for a longer depth); 
Causing a display unit to display the superimposed image, (at least refer to fig. 2 and Paragraph 25. Describes the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120); 
Estimating a state of the user based on a positional relationship between the viewpoint and the virtual character after the first action, (at least refer to fig. 1-2, 5 and Paragraphs 25, 21-22, 35. a computer system receives the visual data from the visual data capture device 110, and interprets the gesture of the user's arm extension parsed from the visual data. In response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120, as shown in moment 220. Next, the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222. The computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223. Para. 21, describes: The virtual purse 130 is persistently coupled to the virtual reflection 140 such that the virtual display 120 shows the virtual purse 130 moving with the user 101's movements in real time. Thus, the virtual reflection 140 appears as if it is a reflection of the purse is being worn by the user in real-time. Para. 22, describes: the visual data capture device 110 includes a 3-D camera that includes two or more physically separated lenses that captures the scene at different angles in order to obtain stereo visual data that may be used to generate depth information. Para. 35, describes: image feature points such as image feature points or facial points for the user for a video frame of the stream of video frames is determined using the depth cloud data. At step 507, one or more angles of rotation for the user is determined based on the image feature points. In some embodiments, roll, pitch, and yaw is determined for each identified user feature. For example, the roll, pitch and yaw for a user's head, arm, torso, leg, hands, or feet is determined to determine a rotation angle for the user feature); and 
Controlling the virtual character to take a second action in accordance with the estimated state of the user, (at least refer to fig. 1-2 and Paragraphs 25-26. Describes the computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223. After the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223, which allows for a user to move while maintaining the effect of virtual user reflection object 223 appearing to hold onto purse image object 224).
Smith does not explicitly disclose:
Determining a position and an attitude of a viewpoint in a virtual space based on a position and an attitude of the computer in the real space with which the virtual space is associated
Iwata teaches:
Determining a position and an attitude of a viewpoint in a virtual space based on a position and an attitude of the computer in the real space with which the virtual space is associated, (at least refer to fig. 2-3 and Paragraph 47. Describes for example, the virtual camera control section 112 controls the virtual camera set as a first person point-of-view or a third person point-of-view of the user. For example, the virtual camera is set to be at a position corresponding to the point of view (first person point-of-view) of the user moving body in the virtual space, which corresponds to the user in the real space, and the point-of-view position and/or line-of-sight direction of the virtual camera is set to control the position (position coordinates) and/or the orientation (a rotational angle about a rotation axis) of the virtual camera. Alternatively the virtual camera is set to a position of the point of view (third person point-of-view) for following the user moving body, and the point-of-view position and/or line-of-sight direction of the virtual camera is set to control the position and/or the orientation of the virtual camera)
The two references are analogous art because they are related with the same field of invention of visual data manipulation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate control of the point of view of virtual space as taught by Iwata with the positional relationship between the viewpoint and virtual character as disclose by Smith. The motivation to combine the Iwata reference is to produce a virtual object based on the specified image processed real space area and combines the produced virtual object with the observed real space image in a simulation that enables Augmented Reality.
Regarding claim 8, Smith discloses:
An image capturing unit configured to obtain an image of a real space, (at least refer to fig. 1 and Paragraph 21. Describes the visual data capture device 110 captures user 101's movements in real time); 
A detection unit configured to determine a position and an attitude of a viewpoint in a virtual space based on a position and an attitude of the augmented reality presentation apparatus in the real space with which the virtual space is associated, the apparatus operated by a user in the real space, the viewpoint being of the user experiencing the virtual space via the augmented reality presentation apparatus, (at least refer to fig. 1-2 and Paragraphs 20, 22, 25. Describes the visual data capture device 110 continually captures sequential images of the user, and sends the data to a computer system for processing as a real-time video image that is displayed on visual display 120. Para. 22, describes: The visual data capture device 110, includes a depth camera system that is able to capture depth data from a scene. In other embodiments, the visual data capture device 110 includes a 3-D camera that includes two or more physically separated lenses that captures the scene at different angles in order to obtain stereo visual data that may be used to generate depth information. Para. 25, describes: In response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120, as shown in moment 220. Next, the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222); 
A control unit configured to control a virtual character to perform a first action based on the position and the attitude of the viewpoint of the user in the virtual space, the virtual character being a character in the virtual space different from the user, (at least refer to fig. 1-2 and Paragraphs 25-26. Describes the computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223. After the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223, which allows for a user to move while maintaining the effect of virtual user reflection object 223 appearing to hold onto purse image object 224); and 
A presentation control unit configured to generate a character image by, for the viewpoint, rendering the virtual character taking the first action in the virtual space, and further configured to superimpose the character image on the obtained image to generate a superimposed image, (at least refer to fig. 2 and Paragraphs 25-26. Describes in response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120. Para. 26, describes: after the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223); and 
A display unit configured to display the superimposed image, (at least refer to fig. 5 and Paragraph 37. Describes image size values are determined based on depth cloud data for applying the image of a particular rotation to the frame. For example, a larger image size value is determined for image feature points with a shorter depth than for image feature points for a longer depth) wherein the control unit is further configured to:
Estimate a state of the user based on a positional relationship between the viewpoint and the virtual character after the first action, (at least refer to fig. 1-2, 5 and Paragraphs 25, 21-22, 35. a computer system receives the visual data from the visual data capture device 110, and interprets the gesture of the user's arm extension parsed from the visual data. In response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120, as shown in moment 220. Next, the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222. The computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223. Para. 21, describes: The virtual purse 130 is persistently coupled to the virtual reflection 140 such that the virtual display 120 shows the virtual purse 130 moving with the user 101's movements in real time. Thus, the virtual reflection 140 appears as if it is a reflection of the purse is being worn by the user in real-time. Para. 22, describes: the visual data capture device 110 includes a 3-D camera that includes two or more physically separated lenses that captures the scene at different angles in order to obtain stereo visual data that may be used to generate depth information. Para. 35, describes: image feature points such as image feature points or facial points for the user for a video frame of the stream of video frames is determined using the depth cloud data. At step 507, one or more angles of rotation for the user is determined based on the image feature points. In some embodiments, roll, pitch, and yaw is determined for each identified user feature. For example, the roll, pitch and yaw for a user's head, arm, torso, leg, hands, or feet is determined to determine a rotation angle for the user feature); and 
Control a second action of the virtual character in accordance with the estimated state of the user, (at least refer to fig. 1-2 and Paragraphs 25-26. Describes the computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223. After the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223, which allows for a user to move while maintaining the effect of virtual user reflection object 223 appearing to hold onto purse image object 224).
Smith does not explicitly disclose:
An augmented reality presentation apparatus
Determining a position and an attitude of a viewpoint in a virtual space based on a position and an attitude of the augmented reality presentation apparatus in the real space with which the virtual space is associated
LAURENT teaches:
An augmented reality presentation apparatus, (at least refer to fig. 2-3 and Paragraph 73. Describes the VR image is, for example, an image generated so that the VR space extends to the entire periphery of the field of view of the user wearing the HMD 200)
Determining a position and an attitude of a viewpoint in a virtual space based on a position and an attitude of the augmented reality presentation apparatus in the real space with which the virtual space is associated, (at least refer to fig. 2-3 and Paragraph 47. Describes for example, the virtual camera control section 112 controls the virtual camera set as a first person point-of-view or a third person point-of-view of the user. For example, the virtual camera is set to be at a position corresponding to the point of view (first person point-of-view) of the user moving body in the virtual space, which corresponds to the user in the real space, and the point-of-view position and/or line-of-sight direction of the virtual camera is set to control the position (position coordinates) and/or the orientation (a rotational angle about a rotation axis) of the virtual camera. Alternatively the virtual camera is set to a position of the point of view (third person point-of-view) for following the user moving body, and the point-of-view position and/or line-of-sight direction of the virtual camera is set to control the position and/or the orientation of the virtual camera)
Regarding claim 8, refer to the motivation of claim 1.
Regarding claim 9, Smith discloses:
Obtaining an image of a real space, (at least refer to fig. 1 and Paragraph 21. Describes the visual data capture device 110 captures user 101's movements in real time); 
Determining a position and an attitude of a viewpoint in a virtual space based on the position and an attitude of a terminal in the real space with which the virtual space is associated, the terminal operated by a user in the real space, the viewpoint being of the user experiencing the virtual space via the terminal, (at least refer to fig. 1-2 and Paragraphs 20, 22, 25. Describes the visual data capture device 110 continually captures sequential images of the user, and sends the data to a computer system for processing as a real-time video image that is displayed on visual display 120. Para. 22, describes: The visual data capture device 110, includes a depth camera system that is able to capture depth data from a scene. In other embodiments, the visual data capture device 110 includes a 3-D camera that includes two or more physically separated lenses that captures the scene at different angles in order to obtain stereo visual data that may be used to generate depth information. Para. 25, describes: In response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120, as shown in moment 220. Next, the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222); 
Controlling a virtual character to perform a first action based on the position and the attitude of the viewpoint of the user in the virtual space, the virtual character being a character in the virtual space different from the user, (at least refer to fig. 1-2 and Paragraphs 25-26. Describes the computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223. After the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223, which allows for a user to move while maintaining the effect of virtual user reflection object 223 appearing to hold onto purse image object 224); 
Generating a character image by, for the viewpoint, rendering the virtual character, (at least refer to fig. 2 and Paragraph 25. Describes in response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120); 
Superimposing the character image on the obtained image to generate a superposed image, (at least refer to fig. 2 and Paragraph 26. Describes after the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223); 
Displaying the superimposed image, (at least refer to fig. 2 and Paragraph 25. Describes the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120);
Estimating a state of the user based on a positional relationship between the viewpoint and the virtual character after the first action, (at least refer to fig. 1-2, 5 and Paragraphs 25, 21-22, 35. a computer system receives the visual data from the visual data capture device 110, and interprets the gesture of the user's arm extension parsed from the visual data. In response to the visual data at moment 210, the computer system activates background image 221 and purse selections 222 to be displayed in visual display 120, as shown in moment 220. Next, the visual data capture device 110 captures a scene of the user's hand in a grabbing gesture, and displays virtual user reflection object 223 with background image 221 and purse selections 222. The computer system receives the visual data, and based on the grabbing gesture, selects purse image object 224 to couple with virtual user reflection object 223. Para. 21, describes: The virtual purse 130 is persistently coupled to the virtual reflection 140 such that the virtual display 120 shows the virtual purse 130 moving with the user 101's movements in real time. Thus, the virtual reflection 140 appears as if it is a reflection of the purse is being worn by the user in real-time. Para. 22, describes: the visual data capture device 110 includes a 3-D camera that includes two or more physically separated lenses that captures the scene at different angles in order to obtain stereo visual data that may be used to generate depth information. Para. 35, describes: image feature points such as image feature points or facial points for the user for a video frame of the stream of video frames is determined using the depth cloud data. At step 507, one or more angles of rotation for the user is determined based on the image feature points. In some embodiments, roll, pitch, and yaw is determined for each identified user feature. For example, the roll, pitch and yaw for a user's head, arm, torso, leg, hands, or feet is determined to determine a rotation angle for the user feature); and 
Controlling the virtual character to take a second action in accordance with the state of the user, (at least refer to fig. 6 and Paragraph 36. Describes an image of a virtual headband at a first rotation 601 is used as the user's head is turned to the right in a first frame, an image at a second rotation 603 is used as the user's head is facing forward in a second frame).
Smith does not explicitly disclose:
An augmented reality presentation method
Determining a position and an attitude of a viewpoint in a virtual space based on a position and an attitude of the augmented reality presentation apparatus in the real space with which the virtual space is associated
LAURENT teaches:
An augmented reality presentation method, (at least refer to fig. 2-3 and Paragraph 73. Describes MR image is an image generated by the MR method in which a real space and a virtual space are mixed to construct a new space that enables real-time interaction of a real world and a virtual world)
Determining a position and an attitude of a viewpoint in a virtual space based on a position and an attitude of the augmented reality presentation apparatus in the real space with which the virtual space is associated, (at least refer to fig. 2-3 and Paragraph 47. Describes for example, the virtual camera control section 112 controls the virtual camera set as a first person point-of-view or a third person point-of-view of the user. For example, the virtual camera is set to be at a position corresponding to the point of view (first person point-of-view) of the user moving body in the virtual space, which corresponds to the user in the real space, and the point-of-view position and/or line-of-sight direction of the virtual camera is set to control the position (position coordinates) and/or the orientation (a rotational angle about a rotation axis) of the virtual camera. Alternatively the virtual camera is set to a position of the point of view (third person point-of-view) for following the user moving body, and the point-of-view position and/or line-of-sight direction of the virtual camera is set to control the position and/or the orientation of the virtual camera)
Regarding claim 9, refer to the motivation of claim 1.
Regarding claim 2, Smith does not explicitly disclose:
Wherein the positional relationship includes a distance between the virtual character and the viewpoint, and
the functions further comprise: if the distance between the virtual character and the viewpoint exceeds a predetermined threshold value as a result of the first action, 
Estimating that the state of the user is a specific state; and 
Controlling the virtual character to take the second action that differs in accordance with the distance between the virtual character and the viewpoint.
Iwata teaches:
Wherein the positional relationship includes a distance between the virtual character and the viewpoint, (at least refer to fig. 1 and Paragraph 64. Describes when the user moving body and the reference point have a first distance relationship, the object processing section 106 sets a hit volume based on the position of the user moving body, and performs a process with respect to the character in accordance with the positional relationship between the hit volume and the character when the user performs a given input)
The functions further comprise: if the distance between the virtual character and the viewpoint exceeds a predetermined threshold value as a result of the first action, (at least refer to fig. 9A-10, 19A-B and Paragraph 96. Describes a hit volume HV is set between a user character USC (user moving body in a broad sense) corresponding to the user (US) and the character CH, and a hit determination process (collision determination process) with respect to the character CH is performed using this hit volume HV. If the distance between the user character USC and the character CH is long, the hit determination process is performed) 
Estimating that the state of the user is a specific state, (at least refer to fig. 9A-10, 19A-B and Paragraph 96. Describes a hit determination process (collision determination process) with respect to the character CH is performed using this hit volume HV); and 
Controlling the virtual character to take the second action that differs in accordance with the distance between the virtual character and the viewpoint, (at least refer to fig. 9A-10, 19A-B and Paragraph 96. Describes the hit volume HV is set based on the position of the user character USC, and the hit determination process with respect to the character CH is performed using this hit volume HV.  if the distance between the user character USC and the character CH is short, the hit determination process is performed).
Regarding claim 2, refer to the motivation of claim 1.
Regarding claim 3, Smith discloses:
Wherein each of the first and second actions includes a movement within the virtual space, (at least refer to fig. 2 and Paragraph 26. Describes after the selection of purse image object 224 is made, purse image object 224 is persistently coupled to virtual user reflection object 223, as shown a moment 230, which allows for a user to move while maintaining the effect of virtual user reflection object 223 appearing to hold onto purse image object 224) and 
Smith does not explicitly disclose:
The functions further include controlling the virtual character to perform the second action that reduces the distance if the distance between the virtual character and the viewpoint after the movement exceeds the predetermined threshold value.
Iwata teaches:
The functions further include controlling the virtual character to perform the second action that reduces the distance if the distance between the virtual character and the viewpoint after the movement exceeds the predetermined threshold value, (at least refer to fig. 9A-10, 19A-B and Paragraph 96. Describes a hit volume HV is set between a user character USC (user moving body in a broad sense) corresponding to the user (US) and the character CH, and a hit determination process (collision determination process) with respect to the character CH is performed using this hit volume HV. If the distance between the user character USC and the character CH is long, the hit determination process is performed).
Regarding claim 3, refer to the motivation of claim 1.
Regarding claim 4, Smith does not explicitly disclose:
Wherein the second action that reduces the distance is at least one of an action of the virtual character approaching a direction of the viewpoint in the virtual space; and an action that prompts the user of the computer to cause movement of the computer in the real space.
Iwata teaches:
Wherein the second action that reduces the distance is at least one of an action of the virtual character approaching a direction of the viewpoint in the virtual space; and an action that prompts the user of the computer to cause movement of the computer in the real space, (at least refer to fig. 11A-B, 19A-B and Paragraph 97. Describes if the distance between the user character USC and the character CH is short, the hit determination process is performed. In this case, for example, it may be arranged such that the belongings objects corresponding to the belongings BL and BR may appear in the virtual space, and the sizes of the belongings objects are increased each time the user claps the hands HL and HR. This arrangement can allow the belonging objects to hit and kill a mosquito character CH located at a relatively distant place).
Regarding claim 4, refer to the motivation of claim 1.
Regarding claim 5, Smith does not explicitly disclose:
Wherein a plurality of the predetermined threshold values are set, and 
Estimating that the state of the user is the specific state includes estimating the state of the user in accordance with which threshold value of the a plurality of the predetermined threshold values the distance between the virtual character and the viewpoint exceeds as the result of the first action.
Iwata teaches:
Wherein a plurality of the predetermined threshold values are set, (at least refer to fig. 9A-11B and Paragraphs 96-97. Describes a hit volume HV is set between a user character USC (user moving body in a broad sense) corresponding to the user (US) and the character CH, and a hit determination process (collision determination process) with respect to the character CH is performed using this hit volume HV. Para. 97, describes: the hit volume HV is set based on the position of the user character USC, and the hit determination process with respect to the character CH is performed using this hit volume HV) and 
Estimating that the state of the user is the specific state includes estimating the state of the user in accordance with which threshold value of the a plurality of the predetermined threshold values the distance between the virtual character and the viewpoint exceeds as the result of the first action, (at least refer to fig. 9A-10, 19A-B and Paragraph 96. Describes a hit volume HV is set between a user character USC (user moving body in a broad sense) corresponding to the user (US) and the character CH, and a hit determination process (collision determination process) with respect to the character CH is performed using this hit volume HV. If the distance between the user character USC and the character CH is long, the hit determination process is performed).
Regarding claim 5, refer to the motivation of claim 1.
Regarding claim 6, Smith does not explicitly disclose:
Wherein estimating that the state of the user is in the specific state is further in accordance with the attitude of the computer.
Iwata teaches:
Wherein estimating that the state of the user is in the specific state is further in accordance with the attitude of the computer, (at least refer to fig. 17A-B and Paragraph 113. Describes by setting the reference point RP based on the user information including the position information and the direction information of the user, it is possible, for example, to detect the movement, the facing direction, the approach, and the like of the user, to set the reference point, and thereby to cause appearance of the character and the disposed object. For example, the reference point RP can be used as a pseudo marker or the like in MR).
Regarding claim 6, refer to the motivation of claim 1.
Regarding claim 7, Smith does not explicitly disclose:
Wherein the functions further comprise detecting the position and the attitude of the computer in the real space based on the obtained image.
Iwata teaches:
Wherein the functions further comprise detecting the position and the attitude of the computer in the real space based on the obtained image, (at least refer to fig. 1-2 and Paragraph 48. Describes the virtual camera control section 112 controls the virtual camera to follow a change in the point of view of a user based on tracking information on the point-of-view information of the user acquired by point-of-view tracking. For example, in the present embodiment, tracking information (point-of-view tracking information) on point-of-view information that is at least one of the point-of-view position and line-of-sight direction of the user is acquired).
Regarding claim 7, refer to the motivation of claim 1.
Regarding claim 10, Smith does not explicitly disclose:
Wherein the functions further comprise estimating at least one of height and age of the user, and controlling the virtual character includes controlling the virtual character based on both the position and the attitude of the viewpoint of the user and the at least one of the height and the age of the user.
Iwata teaches:
Wherein the functions further comprise estimating at least one of height and age of the user, and controlling the virtual character includes controlling the virtual character based on both the position and the attitude of the viewpoint of the user and the at least one of the height and the age of the user, (at least refer to fig. 1-2 and Paragraph 151. Describes the setting position of the reference point is changed according to the age group or the physique of the user. For example, if the user is a child or has a short height, the reference point is set at a low position. In contrast, for an adult user or a tall user, the reference point is set at a position higher than that for a child or a short user).
Regarding claim 10, refer to the motivation of claim 1.
Regarding claim 11, Smith does not explicitly disclose:
Wherein estimating at least one of height and age of the user includes estimating that the user is a short child in a case where the attitude of the computer that has been changed in response to a call from the virtual character to the user has an elevation angle equal to or greater than a predetermined angle and where the position of the computer from a ground surface is lower than a predetermined height.
Iwata teaches:
Wherein estimating at least one of height and age of the user includes estimating that the user is a short child in a case where the attitude of the computer that has been changed in response to a call from the virtual character to the user has an elevation angle equal to or greater than a predetermined angle and where the position of the computer from a ground surface is lower than a predetermined height, (at least refer to fig. 1-2 and Paragraphs 72, 162. Describes for example, the tracking information may include at least one of change information about the change in the point-of-view position from the initial point-of-view position of the user (a value of change in the coordinates of the point-of-view position) and change information about the change in the line-of-sight direction from the initial line-of-sight direction of the user (a value of change in the rotational angle about the rotation axis of the line-of-sight direction). Para. 162, describes: for example, the hit volume is changed according to the age group or the physique of the user. For example, if the user is a child or has a short height, the hit volume is set at a low position. In contrast, for an adult user or a tall user, the hit volume is set at a position higher than that for a child or a short user).
Regarding claim 11, refer to the motivation of claim 1.
Regarding claim 12, Smith does not explicitly disclose:
Wherein the functions further comprise changing an action reference of the virtual character if it is estimated that the user is a short child.
Iwata teaches:
Wherein the functions further comprise changing an action reference of the virtual character if it is estimated that the user is a short child, (at least refer to fig. 1-2 and Paragraph 162. Describes for example, the hit volume is changed according to the age group or the physique of the user. For example, if the user is a child or has a short height, the hit volume is set at a low position. In contrast, for an adult user or a tall user, the hit volume is set at a position higher than that for a child or a short user).
Regarding claim 12, refer to the motivation of claim 1.
Regarding claim 13, Smith does not explicitly disclose:
Wherein the control unit is further configured to: estimate at least one of height and age of the user; and control the virtual character based on both the position and the attitude of the viewpoint of the user and the at least one of the height and the age of the user.
Iwata teaches:
Wherein the control unit is further configured to: estimate at least one of height and age of the user; and control the virtual character based on both the position and the attitude of the viewpoint of the user and the at least one of the height and the age of the user, (at least refer to fig. 1-2 and Paragraph 151. Describes the setting position of the reference point is changed according to the age group or the physique of the user. For example, if the user is a child or has a short height, the reference point is set at a low position. In contrast, for an adult user or a tall user, the reference point is set at a position higher than that for a child or a short user).
Regarding claim 13, refer to the motivation of claim 1.
Regarding claim 14, Smith does not explicitly disclose:
Wherein the control unit is further configured to estimate that the user is a short child in a case where the attitude of the augmented reality presentation apparatus that has been changed in response to a call from the virtual character to the user has an elevation angle equal to or greater than a predetermined angle and where the position of the augmented reality presentation apparatus from a ground surface is lower than a predetermined height.
Iwata teaches:
Wherein the control unit is further configured to estimate that the user is a short child in a case where the attitude of the augmented reality presentation apparatus that has been changed in response to a call from the virtual character to the user has an elevation angle equal to or greater than a predetermined angle and where the position of the augmented reality presentation apparatus from a ground surface is lower than a predetermined height, (at least refer to fig. 1-2 and Paragraphs 72, 162. Describes for example, the tracking information may include at least one of change information about the change in the point-of-view position from the initial point-of-view position of the user (a value of change in the coordinates of the point-of-view position) and change information about the change in the line-of-sight direction from the initial line-of-sight direction of the user (a value of change in the rotational angle about the rotation axis of the line-of-sight direction). Para. 162, describes: for example, the hit volume is changed according to the age group or the physique of the user. For example, if the user is a child or has a short height, the hit volume is set at a low position. In contrast, for an adult user or a tall user, the hit volume is set at a position higher than that for a child or a short user).
Regarding claim 14, refer to the motivation of claim 1.
Regarding claim 15, Smith does not explicitly disclose:
Wherein the control unit is further configured to change an action reference of the virtual character if it is estimated that the user is a short child.
Iwata teaches:
Wherein the control unit is further configured to change an action reference of the virtual character if it is estimated that the user is a short child, (at least refer to fig. 1-2 and Paragraph 162. Describes for example, the hit volume is changed according to the age group or the physique of the user. For example, if the user is a child or has a short height, the hit volume is set at a low position. In contrast, for an adult user or a tall user, the hit volume is set at a position higher than that for a child or a short user).
Regarding claim 15, refer to the motivation of claim 1.
Regarding claim 16, Smith does not explicitly disclose:
Wherein the method further comprises estimating at least one of height and age of the user, and controlling the virtual character includes controlling the virtual character based on both the position and the attitude of the viewpoint of the user and the at least one of the height and the age of the user.
Iwata teaches:
Wherein the method further comprises estimating at least one of height and age of the user, and controlling the virtual character includes controlling the virtual character based on both the position and the attitude of the viewpoint of the user and the at least one of the height and the age of the user, (at least refer to fig. 1-2 and Paragraph 151. Describes the setting position of the reference point is changed according to the age group or the physique of the user. For example, if the user is a child or has a short height, the reference point is set at a low position. In contrast, for an adult user or a tall user, the reference point is set at a position higher than that for a child or a short user).
Regarding claim 16, refer to the motivation of claim 1.
Regarding claim 17, Smith does not explicitly disclose:
Wherein estimating at least one of height and age of the user includes estimating that the user is a short child in a case where the attitude of the terminal that has been changed in response to a call from the virtual character to the user has an elevation angle equal to or greater than a predetermined angle and where the position of the terminal from a ground surface is lower than a predetermined height.
Iwata teaches:
Wherein estimating at least one of height and age of the user includes estimating that the user is a short child in a case where the attitude of the terminal that has been changed in response to a call from the virtual character to the user has an elevation angle equal to or greater than a predetermined angle and where the position of the terminal from a ground surface is lower than a predetermined height, (at least refer to fig. 1-2 and Paragraphs 72, 162. Describes for example, the tracking information may include at least one of change information about the change in the point-of-view position from the initial point-of-view position of the user (a value of change in the coordinates of the point-of-view position) and change information about the change in the line-of-sight direction from the initial line-of-sight direction of the user (a value of change in the rotational angle about the rotation axis of the line-of-sight direction). Para. 162, describes: for example, the hit volume is changed according to the age group or the physique of the user. For example, if the user is a child or has a short height, the hit volume is set at a low position. In contrast, for an adult user or a tall user, the hit volume is set at a position higher than that for a child or a short user).
Regarding claim 17, refer to the motivation of claim 1.
Regarding claim 18, Smith does not explicitly disclose:
Wherein the method further comprises changing an action reference of the virtual character if it is estimated that the user is a short child.
Iwata teaches:
Wherein the method further comprises changing an action reference of the virtual character if it is estimated that the user is a short child, (at least refer to fig. 1-2 and Paragraph 162. Describes for example, the hit volume is changed according to the age group or the physique of the user. For example, if the user is a child or has a short height, the hit volume is set at a low position. In contrast, for an adult user or a tall user, the hit volume is set at a position higher than that for a child or a short user).
Regarding claim 18, refer to the motivation of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/20/2022